PER CURIAM.
Johnnie Quilma Bullock appeals from his convictions for grand theft, robbery, armed robbery with a firearm, and second degree murder. We affirm the convictions, but remand with respect to a minor issue regarding costs. The State concedes that all costs were waived and agrees that any costs reflected in the sentencing documents should be stricken. Therefore, we remand with directions that the sentencing documents be corrected, as necessary, to delete all costs.
AFFIRMED; REMANDED WITH DIRECTIONS.
PALMER, C.J., PLEUS and LAWSON, JJ., concur.